    Case: 4:20-cv-01572-DDN Doc. #: 5 Filed: 02/17/21 Page: 1 of 3 PageID #: 64




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JALIL ALI, o/b/o RAY L. ALEXANDER,                     )
                                                       )
                 Plaintiff,                            )
                                                       )
        v.                                             )            No. 4:20-cv-1572-DDN
                                                       )
BRIAN HERB,                                            )
                                                       )
                 Defendant.                            )

                                   MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of Jalil Ali, an individual who attempts to

proceed pro se on behalf of one Ray L. Alexander, for leave to bring this civil action without

payment of the civil filing fee. For the reasons explained below, the motion will be denied, and

this case will be dismissed without prejudice to refiling by an attorney licensed to practice in this

United States District Court.

                                                  The Complaint

        Ali initiated this civil action on November 3, 2020 by filing a civil complaint on behalf of

one Ray L. Alexander against Brian Herb, d/b/a Experian. 1 While Ali signed the complaint and

the motion for leave to proceed without payment of the filing fee, Alexander did not. Furthermore,

Alexander did not file his own motion seeking such leave, and he has not otherwise appeared in

this matter. Ali does not indicate, nor is it apparent, that he is an attorney licensed to practice in

this United States District Court, nor does he specifically aver that Alexander has authorized the

filing of this civil action. Ali does not identify his relationship to Alexander, nor does he state


1
 This action is the first of three civil actions Ali has initiated on Alexander’s behalf in this Court to date.
The two later-filed cases are Ali v. Shelton, et al., No. 4:20-cv-1703-NAB (E.D. Mo. Nov. 30, 2020) and
Ali v. Peacock, et al., No. 4:21-cv-52-CDP (E.D. Mo. Jan. 12, 2021).
    Case: 4:20-cv-01572-DDN Doc. #: 5 Filed: 02/17/21 Page: 2 of 3 PageID #: 65




Alexander is incompetent to bring this action on his own behalf. The complaint does not assert

Ali’s legal rights or interests. Instead, it asserts only Alexander’s legal rights and interests. It is

therefore clear that Ali’s intent is to bring this action on Alexander’s behalf. 2

        Briefly, Ali claims Experian “violated Consumer Credit protection rules regarding

reinsertion and re-aging of information furnished,” and “violated Consumer Credit protection rules

of length of reporting.” (ECF No. 1 at 1). Attached to the complaint are affidavits filed in support

of Ali’s claims. These affidavits are signed only by Ali, and they describe injuries allegedly

suffered by Alexander. Also attached to the complaint are copies of correspondence between

Alexander and Experian, and documents containing Alexander’s financial and credit information.

Ali does not explain how he obtained these documents. After filing the complaint, Ali filed as an

exhibit a copy of Alexander’s Experian credit report.

        As relief, Ali asks this Court to order Experian “to disburse equitable relief under Title 12;

or Statutory damages in the amount of $1000 per day; and actual & punitive damages in the amount

of $20,000 for mental stress, and humilation [sic] for denial of credit.” Id.

                                                     Discussion

        While federal law provides that “parties may plead and conduct their own cases

personally,” 28 U.S.C. § 1654, a non-attorney may not represent the interests of another person in




2
  Even if Ali could be understood to bring this action on his own behalf, there would be no basis to conclude
he has met his burden of demonstrating his standing under Article III of the United States Constitution. To
do so, he would be required to demonstrate, inter alia, that he suffered an injury in fact. Lujan v. Defenders
of Wildlife, 504 U.S. 555, 560–61 (1992), Young America Corp. v. Affiliated Computer Services (ACS),
Inc., 424 F.3d 840, 843 (8th Cir. 2005). A plaintiff “cannot rest his claim to relief on the legal rights or
interests of third parties,” and instead must “assert his own legal rights and interests.” Warth v. Seldin, 422
U.S. 490, 499 (1975). Here, because Ali’s claim to relief rests solely upon Alexander’s legal rights or
interests, he would be unable to demonstrate standing. “[I]f a plaintiff lacks standing, the district court has
no subject matter jurisdiction.” Young America Corp., 424 F.3d at 843 (quoting Faibisch v. Univ. of Minn.,
304 F.3d 797, 801 (8th Cir. 2002)).


                                                      2
   Case: 4:20-cv-01572-DDN Doc. #: 5 Filed: 02/17/21 Page: 3 of 3 PageID #: 66




federal court. See Lewis v. Lenc–Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986). Ali therefore

may not represent Alexander’s interests in this action. Even if Ali had alleged Alexander’s

incompetence and moved for appointment as next friend, he would be required to obtain

representation by counsel before such appointment could be granted. Additionally, nothing before

the Court indicates that Alexander has authorized the filing of this action. It is therefore apparent

this action is not properly before this Court, and it will therefore be dismissed without prejudice to

being refiled by an attorney licensed to practice in this United States District Court.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice to being

refiled by an attorney licensed to practice in this United States District Court. A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that Jalil Ali’s motion for leave to proceed without

payment of the filing fee (ECF No. 2) is DENIED.

       Dated this17th day of February, 2021.



                                                  _______________________________________
                                                  E. RICHARD WEBBER
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                  3
